UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: December31, Date of reporting period:December31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Bridgehampton Value Strategies Fund Class C (BVSCX) Class I (BVSFX) Annual Report December 31, 2013 Bridgehampton Value Strategies Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 4 Schedule of Investments 5 Statement of Assets and Liabilities 12 Statements of Operations 13 Statements of Changes in Net Assets 14 Statements of Cash Flows 15 Financial Highlights 16 Notes to Financial Statements 18 Report of Independent Registered Public Accounting Firm 27 Supplemental Information 28 Expense Example 31 This report and the financial statements contained herein are provided for the general information of the shareholders of the Bridgehampton Value Strategies Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.bridgehamptonfunds.com Dear Shareholders: I am pleased to be writing this second annual letter to you as a publicly available mutual fund.The last eighteen months have been exciting for us as we have transitioned this fund from the previous partnership structure to an open-ended mutual fund that has allowed us to broaden our shareholder base.The predecessor vehicle commenced operations October 2, 2006, and we have managed many of the same investors’ money continuously from that date until today.Further, I have been extremely pleased with the performance and professionalism of our operations, compliance and marketing teams during the transition. This annual report is, unusually, only a report on the last seven months of operations in 2013. The unusual time period results from our efforts to move this fund from a May 31 reporting year to a December 31 reporting year.Management believes the new year end will make performance discussion and analysis more intuitive for investors.Unfortunately, this leaves us with a shortened stub year for 2013. In this context, I would like to take a moment to review Management’s goals: Bridgehampton Value Strategies Fund (“Fund” or “BVSFX”) seeks higher returns and lower volatility than the S&P500 Index over a three to five year time horizon.Parsing this language a little bit, I would like to be clear that we are not expecting to do better than the S&P500 Index in every market condition or every part of the market cycle.Instead, through the use of the alternative strategies we deploy, we seek to generate absolute returns in the short to intermediate term with strategies that are only modestly correlated to the broad indexes.We believe, but cannot guarantee, that the result will be an attractive return profile resulting in better risk-adjusted returns in aggregate than the S&P500 Index over the entire cycle. The prospectus (which can be found on www.bridgehamptonfunds.com) outlines each of the strategies we employ and many of the risks associated with them, so I urge you to examine this document closely.Nevertheless, some key points to remember about our strategy are that we focus primarily on US Dollar-based investments and that we primarily buy (or hedge with) registered securities that trade in US markets, including but not limited to corporate debt, stocks, listed options, preferred stock, convertible securities and warrants.We have a value bias when looking at companies and our goal is to find the most undervalued piece of a capital structure (if any).We sometimes, but not always, hedge that investment by shorting (betting on a decline in) another piece of the same company’s capital structure in an effort to manage risk or isolate a specific inefficiency that we are seeking to capture. With this in mind, we are pleased with the results of the last year: Over the twelve month calendar year that ended December 31, 2013, the Bridgehampton Value Strategies Fund (“BVSFX” or “Fund”) generated a total return of +5.80% versus a total return of +32.39% for the S&P 500 Index and +12.54% for the Hedge Fund Research Index (HFRXNA).Since the inception of the predecessor Fund in October of 2006, the Fund and its predecessor returned +6.18% annualized versus +6.86% for the S&P 500 Index and +3.48% for the HFRXNA.The Fund generated a return +14.14% net over the trailing five year period versus +17.94% for the S&P 500 and +4.36% for the HFRXNA(all returns quoted in this review are in U.S. dollar terms).Although we generated positive results in every calendar quarter in 2013 , the Fund lost 3.81% in the seven months ending December 31, 2013, the stub year we discuss above.The seven month result compares unfavorably to the S&P500 and HFRXNA in the same seven months, which were up 14.75% and 5.45%, respectively.Although we would have preferred better results, we feel that seven months is too short a time to judge the performance of the fund. 1 The performance data quoted represents past performance and is not a guarantee of future results. The performance data includes reinvested dividends. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted. To obtain performance information current to the most recent month-end, please call (855) 226-4600. The Fund's gross expense ratio is 3.25%, and the net expense cap is 1.99%. The Fund’s advisor has contractually agreed to waive certain fees and/or absorb expenses until September 30, 2014. The Fund’s advisor may seek reimbursement from the Fund for waived fees and/or expenses paid for three years from the date of the waiver or payment. Of the 381 basis points (or 3.81 percentage points) the Fund lost in the seven month period, losses were dominated by two large positions that went against us. First, an equity event driven stock, Blackberry (BBRY) made a significant negative (-375 basis points), although it had generated significant positive results for the Fund in the earlier part of 2013 not covered by this report. Second, NII Holding Bonds (10% bonds of8/2016) and related securities (-214 basis points) hurt the portfolio as a result of market fears that NIHD would have to restructure its debt, although at this writing every bond in the company's capital structure is current in its payments and the fundamentals have, in our opinion, stabilized, if not improved. Partially offsetting these losses, the Fund had a strong group of equity long and convertible arbitrage trades that contributed a combined 390 basis points that, in order of contribution, included General Motors (GM), Freeport McMoran Copper (FCX), GT Advanced Technologies (GTAT bond maturing in 2017), Apollo Education (APOL) and UR Energy (URG). Note that exclusive of BBRY and NIHD all four main strategies would have made positive contributions to the portfolio. As a whole our four main strategy classifications, Convertible Arbitrage, Fixed Income, Special Situations and Long Equity contributed +67 basis points, -140 basis points, -221 basis points and +107 basis points, respectively. In addition, the portfolio got hurt -194 basis points in its portfolio hedges, primarily as a result of index hedges hurting the portfolio as stock markets rallied strongly. 2 With our idea generation tools, our strong team and our ability to go anywhere, we believe we have a sustainable process that will serve us well in any market environment, including today’s.Thank you for investing with us.We hope to work for you for many years to come! Sincerely, Kenneth Lee Chief Investment Officer An investment in the Bridgehampton Value Strategies Fund is subject to risks and you could lose money on your investment in the Bridgehampton Value Strategies Fund. The principal risks of investing in the Fund include, but are not limited to, investing in small and mid-cap companies, emerging markets, short sales, leverage, derivatives, fixed income and below investment grade bonds, convertible securities, foreign securities, quantitative analysis, arbitrage, portfolio turnover and non-diversification. More information about these risks may be found in the Bridgehampton Value Strategies Fund's prospectus. The Fund commenced investment operations on June 29th, 2012, after the conversion of a limited liability company account (the “Predecessor Account”), into shares of the Fund. The performance prior to the Fund’s inception is for the Predecessor Account. The Fund’s objectives, policies, guidelines and restrictions are, in all material respects, equivalent to those of the Predecessor Account. The returns for the Predecessor Account reflect its performance prior to the conversion into the Fund. The Predecessor Account was not registered under the Investment Company Act of 1940 and was not subject to certain restrictions under that Act, but if the Predecessor Account had been registered, it is possible the performance may have been adversely affected by the registration. The views in this letter were as of December 31, 2013 and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund’s investment methodology and do not constitute investment advice. The S&P 500 Index is an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges. An investor cannot invest directly in an index. The HFRXNA is designed to reflect the performance of the North American region of the hedge fund universe. Regional Investment Focus is designed to reflect the primary focus of the Fund's strategic exposure, over various market cycles, independent of the investment manager's physical location or the domiciled registration location of the fund. Fund investing in North America typically have greater than 50% exposure in North America. Basis point is 1/100 of a percentage point, so +381 bps is equivalent to +3.81% of the net annual return in the aggregate portfolio. 3 Bridgehampton Value Strategies Fund FUND PERFORMANCE at December 31, 2013 (Unaudited) The Fund commenced investment operations on June 29, 2012, after the conversion of a limited liability company account, which commenced operations on October 2, 2006 (the “Predecessor Account”).The Predecessor Account was managed with substantially the same investment objective, policies, guidelines, and restrictions as the Fund.This graph compares a hypothetical $10,000 investment in Class I shares of the Fund on October 2, 2006, the Predecessor Account’s inception date, with a similar investment in the S&P 500® Index and HFRX North America Index.Results include the reinvestment of all dividends and capital gains. The S&P 500® Index is an unmanaged capitalization-weighted index (weighted by the market value of the companies) of 500 stocks listed on various exchanges.The HFRX North America Index is designed to reflect the performance of the North American region of the hedge fund universe.Regional Investment Focus is designed to reflect the primary focus of the Fund's strategic exposure, over various market cycles, independent of the investment manager's physical location or the domiciled registration location of the fund.Fund investing in North America typically have greater than 50% exposure in North America.These indices do not reflect expenses, fees or sales charge, which would lower performance.The indices are unmanaged and not available for investment. Average Annual Total Returns as of December 31, 2013 6 months 1 Year 3 Years 5 Years Since Inception* Bridgehampton Value Strategies Fund – Class C¹ 1.22% 4.76% -2.46% 13.02% 5.14% Bridgehampton Value Strategies Fund – Class I² 1.72% 5.80% -1.49% 14.14% 6.18% S&P 500® Index 16.31% 32.39% 16.18% 17.94% 6.86% HFRX North America Index 6.95% 12.54% 4.73% 4.36% 3.48% * Class C shares commenced operations on 6/3/2013 and Class I shares commenced operations on 10/2/2006, the Predecessor Account’s inception date. ¹ Class C shares are subject to a contingent deferred sales charge of 1.00% on any shares sold within 12 months of purchase.The performance figures for Class C shares include the performance of Class I shares for the periods prior to the inception date of Class C shares. ² Class I shares do not have any deferred sales charge. The performance table above includes information for the Predecessor Account prior to June 29, 2012. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares, when redeemed, may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted and may be obtained by calling (855) 226-4600. Gross and net expense ratios for the Class C shares are 4.25% and 3.67%, respectively, and for the Class I shares are 3.25% and 2.67%, respectively, which are the amounts stated in the current prospectus as of the date of this report.The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until September 30, 2014.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The graph and the performance table above do not reflect the deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares.Shares redeemed within 30 days of purchase will be charged 2.00% redemption fee. 4 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS As of December 31, 2013 Number of Shares Value COMMON STOCKS – 29.0% BASIC MATERIALS – 6.4% B2Gold Corp.* $ Endeavour Mining Corp.* Endeavour Mining Corp.* Freeport-McMoRan Copper & Gold, Inc. Ur-Energy, Inc.* COMMUNICATIONS – 1.2% Inuvo, Inc.* CONSUMER, CYCLICAL – 1.9% General Motors Co.* CONSUMER, NON-CYCLICAL – 4.2% Apollo Education Group, Inc. - Class A* Corinthian Colleges, Inc.* Hudson Global, Inc.* ENERGY – 3.7% Apache Corp. Gulf Coast Ultra Deep Royalty Trust* Hallador Energy Co. INDUSTRIAL – 0.6% National Presto Industries, Inc. TECHNOLOGY – 11.0% BlackBerry Ltd.* GSE Systems, Inc.* Imation Corp.* Magnachip Semiconductor Corp.* Tessera Technologies, Inc. TOTAL COMMON STOCKS (Cost $10,257,317) Principal Amount CORPORATE BONDS – 51.9% BASIC MATERIALS – 2.2% $ Stillwater Mining Co. 1.750%, 10/15/20322,3 COMMUNICATIONS – 2.1% NII Capital Corp. 10.000%, 8/15/20161,3 5 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Principal Amount Value CORPORATE BONDS (Continued) CONSUMER, CYCLICAL – 13.3% $ Caesars Entertainment Operating Co., Inc. 11.250%, 6/1/20171,3 $ Hawaiian Holdings, Inc. 5.000%, 3/15/20161,2 JC Penney Corp., Inc. 7.650%, 8/15/20161 Tesla Motors, Inc. 1.500%, 6/1/20181,2 CONSUMER, NON-CYCLICAL – 9.3% Bunge Ltd. Finance Corp. 4.100%, 3/15/20161 Medicines Co. 1.375%, 6/1/20172 Teleflex, Inc. 3.875%, 8/1/20172 Volcano Corp. 1.750%, 12/1/20172 ENERGY – 2.1% Alpha Natural Resources, Inc. 2.375%, 4/15/20151,2 W&T Offshore, Inc. 8.500%, 6/15/20191,3 FINANCIAL – 7.8% Ally Financial, Inc. 3.250%, 9/15/20161,3 Goldman Sachs Capital II 4.000%, 12/1/20491,3,4 JPMorgan Chase & Co. 5.150%, 12/29/20493,4 Prospect Capital Corp. 4.000%, 11/15/20173 Prudential Financial, Inc. 5.625%, 6/15/20433,4 Wachovia Capital Trust III 5.570%, 3/29/20491,3,4 INDUSTRIAL – 5.5% RTI International Metals, Inc. 1.625%, 10/15/20191,2 6 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Principal Amount Value CORPORATE BONDS (Continued) INDUSTRIAL (Continued) $ TTM Technologies, Inc. 3.250%, 5/15/20151,2 $ TECHNOLOGY – 9.6% GT Advanced Technologies, Inc. 3.000%, 10/1/20171,2 Nuance Communications, Inc. 2.750%, 8/15/20272,3 Take-Two Interactive Software, Inc. 1.750%, 12/1/20161,2 TOTAL CORPORATE BONDS (Cost $18,614,761) Number of Shares EXCHANGE-TRADED FUNDS – 1.8% SPDR Gold Shares*1 TOTAL EXCHANGE-TRADED FUNDS (Cost $829,093) MUTUAL FUNDS – 5.3% BlackRock Debt Strategies Fund Cohen & Steers REIT and Preferred Income Fund Credit Suisse Asset Management Income Fund Helios Advantage Income Fund Helios Multi-Sector High Income Fund PIMCO Dynamic Credit Income Fund Western Asset Income Fund TOTAL MUTUAL FUNDS (Cost $1,987,129) PREFERRED STOCKS – 2.8% FINANCIAL – 2.8% Citigroup, Inc. 6.875%, 12/31/20493,4 SLM Corp. 0.000%, 12/31/20493,4 TOTAL PREFERRED STOCKS (Cost $1,009,733) 7 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Number of Contracts Value PURCHASED OPTIONS CONTRACTS – 0.6% CALL OPTIONS – 0.4% Blackberry Ltd. Exercise Price: $13.00, Expiration Date: January 18, 2014* $ Exercise Price: $10.00, Expiration Date: June 21, 2014* Caterpillar, Inc. Exercise Price: $90.00, Expiration Date: January 18, 2014* Exercise Price: $90.00, Expiration Date: May 17, 2014* Corinthian Colleges, Inc Exercise Price: $2.50, Expiration Date: January 18, 2014 Crocs, Inc. Exercise Price: $15.00, Expiration Date: January 18, 2014 Freeport-McMoran Copper & Gold, Inc. Exercise Price: $40.00, Expiration Date: May 17, 2014 NII Holdings, Inc. Exercise Price: $8.00, Expiration Date: March 22, 2014 PUT OPTIONS – 0.2% Apollo Education Group, Inc. Exercise Price: $25.00, Expiration Date: January 18, 2014 Quiksilver, Inc. Exercise Price: $10.00, Expiration Date: January 17, 2015 TOTAL PURCHASED OPTIONS CONTRACTS (Cost $484,409) Number of Shares WARRANTS – 0.0% INUV, Inc. Exercise Price: $2.20, Expiration Date: June 21, 2016 Magnum Hunter Resources Corp. Exercise Price: $8.50, Expiration Date: April 15, 2016 40 TOTAL WARRANTS (Cost $—) SHORT-TERM INVESTMENTS – 15.9% Federated Treasury Obligations Fund, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $6,022,529) TOTAL INVESTMENTS – 107.3% (Cost $39,204,971) 8 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Number of Shares Value Liabilities in Excess of Other Assets – (7.3)% $ ) TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (39.6)% COMMON STOCKS – (20.1)% BASIC MATERIALS – (1.4)% ) Stillwater Mining Co.* ) CONSUMER, CYCLICAL – (7.8)% ) Crocs, Inc.* ) ) Hawaiian Holdings, Inc.* ) ) J.C. Penney Co., Inc.* ) ) Tesla Motors, Inc.* ) ) CONSUMER, NON-CYCLICAL – (4.6)% ) Medicines Co.* ) ) Teleflex, Inc. ) ) Volcano Corp.* ) ) INDUSTRIAL – (1.6)% ) RTI International Metals, Inc.* ) ) TTM Technologies, Inc.* ) ) TECHNOLOGY – (4.7)% ) GT Advanced Technologies, Inc.* ) ) Take-Two Interactive Software, Inc.* ) ) TOTAL COMMON STOCKS (Proceeds $6,772,030) ) EXCHANGE-TRADED FUNDS – (14.5)% ) First Trust Consumer Discretionary AlphaDEX Fund ) ) iShares Core S&P Small-Cap ETF ) ) iShares PHLX Semiconductor ETF ) ) iShares Russell 1000 Growth ETF ) ) iShares Russell 1000 Value ETF ) ) iShares U.S. Energy ETF ) ) iShares U.S. Technology ETF ) ) iShares U.S. Telecommunications ETF ) ) SPDR S&P rust ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $5,205,505) ) 9 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of December 31, 2013 Principal Amount Value SECURITIES SOLD SHORT (Continued) U.S. TREASURY SECURITIES – (5.0)% United States Treasury Note $ ) 1.750%, 5/15/2022 $ ) ) 2.500%, 8/15/2023 ) TOTAL U.S. TREASURY SECURITIES (Proceeds $1,989,056) ) TOTAL SECURITIES SOLD SHORT (Proceeds $13,966,591) $ ) ETF – Exchange-Traded Funds REIT – Real Estate Investment Trust * Non-income producing security. 1 All or a portion of this security is segregated as collateral for securities sold short. 2 Convertible security. 3 Callable. 4 Variable, floating or step rate security. 5 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 10 Bridgehampton Value Strategies Fund SUMMARY OF INVESTMENTS As of December 31, 2013 Security Type/Sector Percent of Total Net Assets Corporate Bonds Consumer, Cyclical 13.3% Technology 9.6% Consumer, Non-cyclical 9.3% Financial 7.8% Industrial 5.5% Basic Materials 2.2% Communications 2.1% Energy 2.1% Total Corporate Bonds 51.9% Common Stocks Technology 11.0% Basic Materials 6.4% Consumer, Non-cyclical 4.2% Energy 3.7% Consumer, Cyclical 1.9% Communications 1.2% Industrial 0.6% Total Common Stocks 29.0% Short-Term Investments 15.9% Mutual Funds 5.3% Preferred Stocks Financial 2.8% Total Preferred Stocks 2.8% Exchange-Traded Funds 1.8% Purchased Options Contracts 0.6% Warrants 0.0% Total Investments 107.3% Liabilities in Excess of Other Assets (7.3)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 11 Bridgehampton Value Strategies Fund STATEMENT OF ASSETS AND LIABILITIES As of December 31, 2013 Assets: Investments, at value (cost $38,720,562) $ Purchased options contracts, at value (cost $484,409) Segregated cash at broker Receivables: Investment securities sold Dividends and interest Fund shares sold Prepaid expenses Total assets Liabilities: Securities sold short, at value (proceeds $13,966,591) Foreign currency (proceeds $32,183) Payables: Investment securities purchased Fund shares redeemed Advisory fees Distribution fees - Class C (Note 7) Interest expense Auditing fees Dividends and interest on securities sold short Transfer agent fees and expenses Administration fees Fund accounting fees Custody fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in capital(par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on foreign currency transactions, investments, purchased options contracts, securities sold short and written options contracts Net unrealized appreciation (depreciation) on: Foreign currency translations Investments Purchased options contracts ) Securities sold short ) Net Assets $ Class C Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share1 $ Class I Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ 1 A Contingent Deferred Sales Charge of 1% will be imposed on any shares sold within 12 months of the date of purchase. See accompanying Notes to Financial Statements. 12 Bridgehampton Value Strategies Fund STATEMENTS OF OPERATIONS For the Seven Months Ended December 31, 2013† For the Period June 29, 2012* through May 31, 2013 Investment Income: Interest $ $ Dividends Total investment income Expenses: Advisory fee Interest expense Dividends and interest on securities sold short Transfer agent fees and expenses Fund accounting fees Administration fees Legal fees Registration fees Auditing fees Shareholder reporting fees Miscellaneous Custody fees Chief Compliance Officer fees Distribution fees - Class C (Note 7) - Offering costs Trustees' fees and expenses Insurance expense Total expenses Advisory fees waived ) ) Net expenses Net investment loss ) ) Realized and Unrealized Gain (Loss) on Foreign Currency, Investments, Purchased Options Contracts, Securities Sold Short and Written Options Contracts: Net realized gain (loss) on: Foreign currency transactions ) ) Investments Purchased options contracts ) Securities sold short ) ) Written options contracts Net realized gain Net change in unrealized appreciation/depreciation on: Foreign currency translations Investments ) Purchased options contracts ) Securities sold short ) ) Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain (loss) on foreign currency, investments, purchased options contracts, securities sold short and written options contracts ) Net Increase (Decrease) in Net Assets from Operations $ ) $ * Commencement of operations. † Effective June 19, 2013, the Fund changed its fiscal year end from May 31 to December 31. See accompanying Notes to Financial Statements. 13 Bridgehampton Value Strategies Fund STATEMENTS OF CHANGES IN NET ASSETS For the Seven Months Ended December 31, 2013† For the Period June 29, 2012* through May 31, 2013 Increase (Decrease) in Net Asset from: Operations: Net investment loss $ ) $ ) Net realized gain on investments, foreign currency transactions, investments, purchased options contracts, securities sold short, and written options contracts Net change in unrealized depreciation on foreign currency translations, investments, purchased options contracts, and securities sold short ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income: Class C ) - Class I ) ) From net realized gain: Class C ) - Class I ) ) Total distributions to shareholders ) ) Capital Transactions: Net proceeds from shares sold: Class C - Class I Class I capital issued in connection with reorganization of a private fund (Note 1) - Reinvestment of distributions: Class C - Class I Cost of shares redeemed: Class C - - Class I1 ) ) Net increase in net assets from capital transactions Total increase (decrease) in net assets ) Net Assets: Beginning of period - End of period $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class C - Class I Class I shares issued in connection with reorganization of a private fund (Note 1) - Shares reinvested: Class C - Class I Shares redeemed: Class C - - Class I ) ) Net increase in capital share transactions † Effective June 19, 2013, the Fund changed its fiscal year end from May 31 to December 31. * Commencement of operations. 1 Net of redemption fee proceeds of $2,385 and $373, respectively. See accompanying Notes to Financial Statements. 14 Bridgehampton Value Strategies Fund STATEMENTS OF CASH FLOWS For the Seven Months Ended December 31, 2013† For the Period June 29, 2012* through May 31, 2013 Increase (Decrease) in Cash: Cash flows provided by (used for) operating activities: Net decrease (increase)in net assets resulting from operations $ ) $ Adjustments to reconcile net increase in net assets from operations to net cash used for operating activities: Purchase of investment securities ) ) Proceeds from sale of investment securities Proceeds from short sale Closed short transactions ) ) Purchase of short-term investment, net ) ) Amortization ) Increase in segregated cash at broker ) ) Decrease (Increase) in receivables for investment securities sold ) Increase in dividends and interest receivables ) ) Decrease (increase) in other assets ) Increase (decrease) in payables for securities purchased ) Increase (decrease) in short foreign currency ) Increase in dividends and interest on securities sold short payables 46 Increase in interest expense payable Increase in accrued expenses Net realized gain on investments ) ) Net change in unrealized appreciation/depreciation on securities ) Net cash used for operating activities ) ) Cash flows provided by (used for) financing activities: Proceeds from sale of shares Redemption of shares ) ) Dividends paid to shareholders, net of reinvestments ) ) Net cash provided by financing activities Net increase (decrease) in cash - ) Cash: Beginning balance - Ending balance $
